Exhibit 10.2

Amendment to Employment Agreement by and between

HealthExtras, Inc. (now Catalyst Health Solutions, Inc.) and Nick J. Grujich,
effective June 22, 2010

Reference is made to the Employment Agreement between HealthExtras, Inc. (now
Catalyst Health Solutions, Inc. (the “Company”)) and Nick J. Grujich (the
“Executive”) dated February 28, 2008 (the “Employment Agreement”).

Whereas, the Company and Executive previously entered into the Employment
Agreement, pursuant to which Executive served as Executive Vice President and
Chief Operating Officer of the Company; and

Whereas, the Company and Executive desire that Executive shall assume the title
and duties of Executive Vice President of Strategic Business Operations and no
longer serve as the Chief Operating Officer of the Company, effective as of the
Amendment Date (as defined below);

Now, therefore, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereby agree to this
amendment to the Employment Agreement (the “Amendment”) as follows, effective as
of the Amendment Date:

 

  1. In Section 2.1 and 8.1.B (iv), all references to “Executive Vice President
and Chief Operating Officer” shall be changed to “Executive Vice President of
Strategic Business Operations” and all other references in the Employment
Agreement and exhibits to “Chief Operating Officer” shall be deleted.

 

  2. All references to “HealthExtras, Inc.” shall be changed to “Catalyst Health
Solutions, Inc.”

This Amendment shall have no effect until approved by the Company Board of
Directors.

Except as modified above, all other terms and conditions of the Employment
Agreement shall remain in full force and effect as originally stated, this
Amendment is hereby made a part of the Employment Agreement and neither party
shall invoke any right to terminate the Employment Agreement for any matter
related to the Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date shown below (the “Amendment Date”).

 

Catalyst Health Solutions, Inc.

      Executive By:  

/s/ David T. Blair

   

    /s/ Nick J. Grujich

Title:  

Chief Financial Officer

   

Board Approval Date: June 22, 2010

 

24